United States Court of Appeals
        FOR THE DISTRICT OF COLUMBIA CIRCUIT



                Filed: November 20, 2015

                      No. 15-5307

            LARRY ELLIOTT KLAYMAN, ET AL.,
                      APPELLEES

                           v.

                BARACK OBAMA, ET AL.,
                    APPELLANTS

                    ROGER VINSON,
                      APPELLEE


   On Emergency Petition for Rehearing En Banc Review
       of this Circuit=s Order of November 16, 2015



    Larry E. Klayman was on the emergency petition for
rehearing en banc.

    Before: GARLAND, Chief Judge, and HENDERSON,
ROGERS, TATEL, BROWN, GRIFFITH, KAVANAUGH, *
SRINIVASAN, MILLETT, PILLARD, AND WILKINS, Circuit
Judges.
                             2
                        ORDER

     Upon consideration of the emergency petition for
rehearing en banc, and the absence of a request by any member
of the court for a vote, it is

    ORDERED that the petition be denied.

                        Per Curiam


                                   FOR THE COURT:
                                   Mark J. Langer, Clerk

                              BY: /s/
                                  Ken Meadows
                                  Deputy Clerk



*
  A statement by Circuit Judge Kavanaugh, concurring in the
denial of rehearing en banc, is attached.
     KAVANAUGH, Circuit Judge, concurring in the denial of
rehearing en banc: I vote to deny plaintiffs’ emergency
petition for rehearing en banc. I do so because, in my view,
the Government’s metadata collection program is entirely
consistent with the Fourth Amendment. Therefore, plaintiffs
cannot show a likelihood of success on the merits of their
claim, and this Court was right to stay the District Court’s
injunction against the Government’s program.

     The Government’s collection of telephony metadata from
a third party such as a telecommunications service provider is
not considered a search under the Fourth Amendment, at least
under the Supreme Court’s decision in Smith v. Maryland,
442 U.S. 735 (1979). That precedent remains binding on
lower courts in our hierarchical system of absolute vertical
stare decisis.

     Even if the bulk collection of telephony metadata
constitutes a search, cf. United States v. Jones, 132 S. Ct. 945,
954-57 (2012) (Sotomayor, J., concurring), the Fourth
Amendment does not bar all searches and seizures. It bars
only unreasonable searches and seizures.               And the
Government’s metadata collection program readily qualifies
as reasonable under the Supreme Court’s case law. The
Fourth Amendment allows governmental searches and
seizures without individualized suspicion when the
Government demonstrates a sufficient “special need” – that is,
a need beyond the normal need for law enforcement – that
outweighs the intrusion on individual liberty. Examples
include drug testing of students, roadblocks to detect drunk
drivers, border checkpoints, and security screening at airports.
See Vernonia School District 47J v. Acton, 515 U.S. 646
(1995); Michigan Department of State Police v. Sitz, 496 U.S.
444 (1990); United States v. Martinez-Fuerte, 428 U.S. 543
(1976); United States v. Edwards, 498 F.2d 496 (2d Cir.
1974); see also Indianapolis v. Edmond, 531 U.S. 32, 47-48
(2000). The Government’s program for bulk collection of
                              2
telephony metadata serves a critically important special need
– preventing terrorist attacks on the United States. See THE
9/11 COMMISSION REPORT (2004). In my view, that critical
national security need outweighs the impact on privacy
occasioned by this program. The Government’s program
does not capture the content of communications, but rather the
time and duration of calls, and the numbers called. In short,
the Government’s program fits comfortably within the
Supreme Court precedents applying the special needs
doctrine.

     To be sure, sincere and passionate concerns have been
raised about the Government’s program. Those policy
arguments may be addressed by Congress and the Executive.
Those institutions possess authority to scale back or put more
checks on this program, as they have done to some extent by
enacting the USA Freedom Act.

     In sum, the Fourth Amendment does not bar the
Government’s bulk collection of telephony metadata under
this program. I therefore agree with this Court’s decision to
stay the District Court’s injunction.